

116 S85 IS: To reauthorize the Family Violence Prevention and Services Act.
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 85IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Grassley (for himself, Ms. Klobuchar, Mrs. Capito, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the Family Violence Prevention and Services Act.
	
 1.Family violence prevention and servicesSection 303 of the Family Violence Prevention and Services Act (42 U.S.C. 10403) is amended— (1)in subsection (a)(1), by striking 2011 through 2015 and inserting 2020 through 2024;
 (2)in subsection (b), by striking 2011 through 2015 and inserting 2020 through 2024; and (3)in subsection (c), by striking 2011 through 2015 and inserting 2020 through 2024.